Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
and entered into as of December 12, 2008 (the “Effective Date”), by and between
Robert L. Parkinson, Jr. (the “Executive”) and Baxter International Inc. (the
“Company”);
WITNESSETH THAT:
     WHEREAS, the parties entered into an Employment Agreement dated as of
April 19, 2004 (the “2004 Agreement”) pertaining to the employment of the
Executive by the Company; and
     WHEREAS, the parties desire to enter into this Agreement to amend and
restate the 2004 Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the Executive and the Company hereby agree as follows:
     1. Performance of Services. The Executive’s employment with the Company
shall be subject to the following:

(a)   Subject to the terms of this Agreement, the Company hereby agrees to
employ the Executive as its Chairman, Chief Executive Officer and President
during the Agreement Term (as defined below), and the Executive hereby agrees to
serve in such capacity during the Agreement Term.   (b)   During the Agreement
Term, while the Executive is employed by the Company, the Board of Directors of
the Company (the “Board”) shall use its best efforts to cause the Executive to
be reelected as a member of the Board. It is understood by the parties that,
pursuant to its fiduciary responsibilities, duty of care and obligations with
respect to corporate governance, the Board may determine that it is appropriate
for the position of Chairman of the Board to be held by a director who is not an
employee or officer of the Company. If two-thirds of the Board affirmatively
vote at a meeting of the Board called and held for such purpose that it is
appropriate to separate the positions of Chairman and CEO, notwithstanding any
other provisions of the Agreement, the occurrence of such a determination by the
Board resulting in the failure of the Executive to be reelected as the Chairman
of the Board will not constitute Good Reason or a breach of this Agreement,
provided that Executive concurs with the decision. In addition, this
determination will not result in any change to the Executive’s remuneration
under the terms of this Agreement.   (c)   The Executive agrees that he shall
perform his duties faithfully and efficiently subject to the directions of the
Board, and the Executive shall have the authority and duty generally to
supervise and direct the business of the Company, subject only to the control
and direction of the Board. The Executive’s duties may include providing
services for both the Company and the Subsidiaries (as defined below) as
determined by the Board; provided that the Executive shall not, without his
consent, be assigned tasks that would be inconsistent with those of Chairman,
President and Chief Executive Officer. The

1



--------------------------------------------------------------------------------



 



    Executive shall report to the Board and shall have such authority, power,
responsibilities and duties as are set forth in the Company’s Bylaws and as are
inherent in his positions (and the undertakings applicable to his positions) and
necessary to carry out his responsibilities and the duties required of him
hereunder.   (d)   During the Agreement Term, while the Executive is employed by
the Company, the Executive shall devote his full time, energies and talents to
serving as its Chairman, President and Chief Executive Officer. The Executive
will exert his best efforts in the performance of his duties as an employee of
the Company and will remain loyal to the Company during the term of his
employment.   (e)   The Executive may be asked to submit to drug testing as a
condition of continued employment and consents to such testing as determined by
the Company to be appropriate.   (f)   The Executive will comply with the
Company’s Code of Conduct. The Board has the right to make and enforce any other
rules and regulations generally applicable to other senior officers that will
govern Executive’s employment provided that they are not contrary to the
Agreement.   (g)   The Executive acknowledges and agrees that the Executive owes
a fiduciary duty of loyalty, fidelity, and allegiance to act at all times in the
best interests of the Company and its shareholders, in accordance with Delaware
law. In keeping with these duties, the Executive shall make full disclosure to
the Company of all business opportunities pertaining to the Company’s business
and shall not appropriate for the Executive’s own benefit business opportunities
concerning the subject matter of the fiduciary relationship.   (h)  
Notwithstanding the foregoing provisions of this paragraph 1, during the
Agreement Term, the Executive may devote reasonable time to activities other
than those required under this Agreement, including the supervision of his
personal investments, and activities involving professional, charitable,
community, educational, religious and similar types of organizations, speaking
engagements, membership on the boards of directors of other organizations (as
limited by the Company’s Corporate Governance Guidelines), and similar types of
activities, to the extent that such other activities do not, in the judgment of
the Board, inhibit or prohibit the performance of the Executive’s duties under
this Agreement, or conflict in any material way with the business of the Company
or any Subsidiary; provided, however, that the Executive shall not serve on the
board of any business, hold any other position with any business, or otherwise
engage in any business activity, without the consent of the Board.   (i)  
Subject to the terms of this Agreement, the Executive shall not be required to
perform services under this Agreement during any period that he is Disabled. The
Executive shall be considered “Disabled” during any period in which he has a
physical or mental disability which renders him incapable of performing his
duties under this Agreement. In the event of a dispute as to whether the
Executive is Disabled or Permanently Disabled (as defined in paragraph 3(b)),
the Company may refer the same to a licensed practicing physician of the
Company’s choice and reasonably acceptable to the Executive, and the

2



--------------------------------------------------------------------------------



 



    Executive agrees to submit to such tests and examinations as such physician
shall deem appropriate. During the period in which the Executive is Disabled,
the Company may appoint a temporary replacement to assume the Executive’s
responsibilities.

(j)   The “Agreement Term” shall be determined as follows:

(i) The Agreement Term shall begin as of the Effective Date.
(ii) The Agreement Term shall end on the two-year anniversary of the Effective
Date; provided that, subject to subparagraph (iii) below, beginning on the
Effective Date, the Agreement Term shall, on a daily basis, be automatically
extended by one day. As a result of this day-to-day extension, and subject to
subparagraph (iii) below, at any time after the Effective Date, the Agreement
Term shall be two years. Notwithstanding the foregoing, the Agreement Term will
in no case extend beyond January 30, 2016.
(iii) Either party may, at any time during the Agreement Term, cease the
automatic extensions otherwise provided in subparagraph (ii) above, by delivery
to the other party of written notice of such cessation. Such cessation of
extensions will not be effective earlier than the date of delivery of such
notice. For the avoidance of doubt, the end of the Agreement Term shall not be
less than two years following the delivery of the written notice of cessation
referred to in this subparagraph (iii). No amounts shall be payable under
paragraph 4 by reason of the end of the Agreement Term or termination of the
Executive’s employment on or after January 30, 2016; provided, however, that the
foregoing shall not prevent the Executive from receiving benefits (salary
through date of termination, earned but unpaid bonus amounts as provided in
Section 4(a), Pension as provided in Section 2(g), and other benefits in the
nature of those provided in Section 4(a)) to the extent otherwise payable
commencing following the end of employment.

(k)   For purposes of this Agreement, the term “Subsidiary” shall mean any
corporation, partnership, joint venture or other entity during any period in
which at least a fifty percent interest in such entity is owned, directly or
indirectly, by the Company (or a successor to the Company).

     2. Compensation. Subject to the terms of this Agreement, during the
Agreement Term, while the Executive is employed by the Company, the Company
shall compensate him for his services as follows:

(a)   Salary. The Executive shall receive, in substantially equal monthly or
more frequent installments, an annual base salary of not less than $1,300,000
(the “Salary”). The Executive’s Salary rate shall be reviewed annually by the
independent members of the Board during the Agreement Term, while the Executive
is employed by the Company, to determine whether an increase in the amount of
Salary is appropriate. In no event shall the Salary of the Executive be reduced
to an amount that is less than the amount specified in this paragraph 2(a), or
to an amount that is less than the amount that he was previously receiving,
except to the extent that reductions of the same percentage are being made at
the same time to the salaries of all other Company officers named in the
Company’s then-

3



--------------------------------------------------------------------------------



 



    current proxy statement, and such Salary shall be restored to its prior
level when, and to the same extent, as the restoration that applies to such
other officers.   (b)   Annual Bonus. The Executive shall participate in an
annual officer bonus program. Such participation shall be subject to the terms
provided under the generally applicable program for the Company’s senior
officers, provided that the terms of the Executive’s participation shall be
commensurate with his position as Chief Executive Officer as determined by the
independent members of the Board. Any applicable performance objectives shall be
established by the independent members of the Board, following consultation with
the Executive, prior to, or within 90 days after the commencement of, each
fiscal year. The bonus shall be paid to the Executive no later than the date on
which bonuses are typically paid to other senior officers of the Company.   (c)
  Equity and other Long-Term Incentive Awards. The Executive shall be granted
equity and other cash-based long-term incentive compensation awards at such
times as such awards are granted to the Company’s other senior executives. Such
awards shall be subject to the terms provided under the generally applicable
plans or programs for the Company’s senior officers at the time of the awards.
All such awards to the Executive shall be commensurate with his position as
Chief Executive Officer as determined by the independent members of the Board.  
(d)   Other Fringe Benefits. Except as otherwise specifically provided to the
contrary in this Agreement, the Executive shall be provided with the welfare
benefits and other fringe benefits and perquisites to the same extent and on the
same terms as those benefits are provided by the Company from time to time to
the Company’s other senior executives, provided, however, that if any such
benefits are adjusted to reflect an executive’s position, the Executive’s
benefits shall be adjusted in a manner commensurate with his position. Nothing
in this paragraph 2(d) shall be construed to prevent the Company from revising
the benefits or perquisites generally provided to executives from time to time.
However, the Company shall not be required to provide a benefit under this
paragraph 2(d) if such benefit would duplicate (or otherwise be of the same type
as) a benefit specifically required to be provided under another provision of
this Agreement. The Executive shall complete all forms and physical
examinations, and otherwise take all other similar actions to secure coverage
and benefits described in this paragraph 2, to the extent determined to be
necessary or appropriate by the Company.   (e)   Disability Insurance. The
Executive shall receive from the Company disability income replacement coverage
which will provide for replacement of income subject to the terms of the Company
disability insurance plan that applies to senior officers of the Company during
any period in which the Executive is Disabled if the disability arose during the
Agreement Term and prior to the Executive’s Date of Termination (as defined
below). During any period while the Executive is Disabled and is otherwise
entitled to receive Salary and bonus payments under this Agreement, any such
Salary and bonus payments to the Executive shall be reduced by the amount of any
benefits paid for the same period of time under the Company-provided disability
income replacement coverage.

4



--------------------------------------------------------------------------------



 



(f)   Expenses. The Executive is authorized to incur reasonable expenses for
entertainment, traveling, meals, lodging and similar items in promoting the
Company’s business. The Company will reimburse the Executive for all reasonable
expenses so incurred, provided that such expenses are incurred and accounted for
in accordance with its reasonable policies and procedures applicable from time
to time with respect to its senior officers.   (g)   Pension. Upon termination
of employment for any reason other than Cause, the Executive shall be entitled
to a nonqualified supplemental pension benefit as described in this subparagraph
2(g) (the “Pension”) from the Company or any successor thereto, subject to the
other terms of this Agreement. The Pension shall be in addition to the benefit
the Executive would otherwise be entitled to under the Baxter International Inc.
and Subsidiaries Supplemental Pension Plan, or any successor thereto (the
“Supplemental Plan”), provided that if for any reason the Executive is not
entitled to the Pension his entitlement to a benefit under the Supplemental Plan
shall not be affected thereby.

(i) The monthly amount of the Pension, if paid in the form of a single life
annuity, shall be one-twelfth (1/12) of 1.75% of Executive’s final average pay
multiplied by his number of credited service years, minus (ii) 1.75% of the
Executive’s estimated primary social security benefit multiplied by his number
of actual service years, and further offset as described in subparagraph
2(g)(iv), below.
(ii) Payment of the Pension shall commence as of the first day of the month
following the Date of Termination (the “effective commencement date”), without
actuarial reduction for payment prior to Executive’s normal retirement date. If
on the effective commencement date the Executive has not yet incurred a
separation from service as defined in subparagraph 4(d)(viii)(E), then payments
shall still be calculated as of the effective commencement date, but payment
shall not actually commence until the first day of the month following the date
on which he incurs a separation from service (or if on the date on which he
incurs a separation from service he is a “specified employee” as defined in the
Baxter International Inc. and Subsidiaries Deferred Compensation Plan, the first
day of the month following the date that is six months after the date on which
he incurs a separation from service). Upon commencement of payment, the
Executive shall receive a lump sum payment equal to the sum (without interest)
of all payments that would have been paid since the effective commencement date
but for the preceding sentence. The provisions of this subparagraph 2(g)(ii)
(other than the provision that the benefit shall not be actuarially reduced for
payment prior to normal retirement) shall also apply to the payment of the
Executive’s benefit under the Supplemental Plan (whether or not the Executive is
entitled to the Pension), and shall constitute the Executive’s election of the
Commencement Date of his benefit under Section 4.6(d) of the Supplemental Plan.
Notwithstanding the provisions of the Supplemental Plan, payment of the
Executive’s Supplemental Plan benefit shall commence in accordance with this
subparagraph 2(g)(ii) even if the Executive has not completed 65 Points (as
defined in the Supplemental Plan) on the Date of Termination, provided that if
the Executive has not completed 65 Points on the Date of Termination and is not
eligible for the Pension, the Executive’s benefit under the Supplemental Plan
shall be calculated using the early retirement reduction factors applicable to a
participant whose employment is terminated prior to completing 65 Points.

5



--------------------------------------------------------------------------------



 



(iii) In lieu of a single life annuity, the Executive may elect to receive the
Pension in the form of any other type of life annuity (as defined in the
regulations under Section 409A of the Internal Revenue Code, sometimes referred
to as the “Code”) that is then offered as an optional form of benefit under the
Baxter International Inc. and Subsidiaries Pension Plan, or any successor
thereto (the “Qualified Plan”); provided that the Executive shall elect the same
form of life annuity for the Pension that he elects for his benefit under the
Supplemental Plan. In such event, the amount of monthly payments shall be
adjusted to the equal the actuarial equivalent of the payments described in
subparagraph 2(g)(i), using the actuarial factors used in the Qualified Plan.
Such election shall be made in writing in accordance with the requirements of
Section 409A, as applicable.
(iv) The monthly Pension payments shall be offset by the monthly pension
payments to Executive under the Qualified Plan and the Supplemental Plan. The
amount of the offset shall be calculated as if the Executive had commenced his
Qualified Plan benefit on the effective commencement date, and in the same form
as the form in which the Pension is paid, regardless of when and in what form
the Qualified Plan benefit is paid. If the effective commencement date occurs
prior to payment of the Qualified Plan benefit, no adjustment to the Pension
shall be made when payment of the Qualified Plan benefit commences.
(v) For purposes of the Pension, the Executive’s final average pay is equal to
the average of the Executive’s five (or his total actual service years, if
shorter) highest consecutive calendar years of earnings (Salary and bonus) out
of his last ten (or his total actual service years, if shorter) calendar years
of earnings, calculated in the same manner as final average pay is calculated
under the Qualified Plan (but without regard to any limits on final average pay
required by Section 401(a)(17) of the Code).
(vi) For purposes of the Pension, the number of credited service years shall be
equal to sum of (i) the number of twelve-month periods commencing April 19,
2004, during which the Executive is employed by the Company (each an “actual
service year”), plus (ii) a number of “supplemental service years” determined in
accordance with the following schedule:

      Actual Service Years   Supplemental Service Years
Less than three years
  Zero years
At least three years but less than four years
  Five years
At least four years but less than five years
  Six years
At least five years but less than six years
  Nine years
Six or more years
  Nine years plus one year for each full actual service year after five years of
actual service

6



--------------------------------------------------------------------------------



 



(vii) If the Executive dies prior to the effective commencement date, his
surviving spouse or beneficiary shall receive a survivorship benefit payable in
a lump sum, as soon as practical, but not more than 90 days after the date of
his death, equal to the present value of either

  (A)   if the beneficiary is the Executive’s surviving spouse, the survivorship
benefit his spouse would have received had the effective commencement date of
the Pension been the first day of the month in which the Executive dies, if the
Pension were being paid in the form of a joint and 100% survivor annuity, or    
(B)   if the beneficiary is someone other than the Executive’s surviving spouse,
the 120 guaranteed monthly payments the beneficiary would have received had the
effective commencement date of the Pension been the first day of the month in
which the Executive dies, if the Pension were being paid in the form of a ten
year certain and life annuity.

In either case, such benefit shall be based upon the Executive’s accrued benefit
at age 65 and shall otherwise be calculated in accordance with the Qualified
Plan. The Executive’s beneficiary shall be the same person as his beneficiary
under the Qualified Plan, unless he elects a different beneficiary in writing in
accordance with procedures specified by the Company; provided that the amount of
the survivorship benefit payable hereunder shall be reduced by the survivorship
benefit payable under the Qualified Plan and Supplemental Plan even if paid to a
different beneficiary. If the Executive dies after the effective commencement
date, the amount of survivorship benefit, if any, payable to his surviving
spouse or other beneficiary shall be determined by the form of annuity elected;
provided that if the Executive dies after the effective commencement date but
during a period during which actual payment of his benefit has been suspended
pursuant to Section 409A, payment shall commence on the first day of the month
following the date of his death or as soon as practical thereafter according to
the form of annuity elected, and the Executive’s beneficiary (or estate, if no
beneficiary is designated) shall receive a lump sum payment equal to the benefit
payments that would have been paid during such period but for the requirements
of Section 409A, regardless of whether any survivorship benefits are otherwise
payable.
(viii) Except as otherwise provided herein, payment of the Pension shall be
determined in accordance with the provisions of the Supplemental Plan. The
Pension shall be considered a Special Supplemental Pension as defined in the
Supplemental Plan.
     3. Termination. The Executive’s employment with the Company during the
Agreement Term may be terminated by the Company or the Executive without any
breach of this Agreement only under the circumstances described in paragraphs
3(a) through 3(g):

(a)   Death. The Executive’s employment hereunder will terminate upon his death.

7



--------------------------------------------------------------------------------



 



(b)   Permanent Disability. The Company may terminate the Executive’s employment
during any period in which he is Permanently Disabled. The Executive shall be
considered “Permanently Disabled” during any period in which he is Disabled;
provided, however, that the Executive shall be not be considered “Permanently
Disabled” unless (i) the Executive has a physical or mental disability which
renders the Executive incapable of performing the Executive’s duties on a
permanent, full-time basis; (ii) such disability is reasonably expected by the
Board to continue for at least 90 days; and (iii) at the Executive’s Date of
Termination, the Executive is entitled to income replacement benefits under the
Company’s long-term disability plan or another arrangement providing
substantially similar benefits.   (c)   Cause. The Company may terminate the
Executive’s employment hereunder at any time for Cause. For purposes of this
Agreement, the term “Cause” shall mean:

(i) the willful and continued failure by the Executive to substantially perform
his duties with the Company (other than any such failure resulting from the
Executive’s being Disabled), within a reasonable period of time after a written
demand for substantial performance is delivered to the Executive by the Board,
which demand specifically identifies the manner in which the Board believes that
the Executive has not substantially performed his duties;
(ii) the willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise; or
(iii) the engaging by the Executive in egregious misconduct involving serious
moral turpitude to the extent that, in the reasonable judgment of the Company’s
Board, the Executive’s credibility and reputation no longer conform to the
standard of the Company’s executives.
For purposes of this Agreement, no act, or failure to act, on the Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interest of the Company. Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for Cause
unless and until the Company delivers to the Executive a copy of a resolution
duly adopted by the affirmative vote of the majority of the entire membership of
the Board (not including the Executive) at a meeting of the Board called and
held for such purpose (after reasonable notice to the Executive).

(d)   Constructive Discharge. If (I) the Executive provides written notice to
the Company of the occurrence of Good Reason (as defined below) within 10
business days after the Executive has knowledge of the circumstances
constituting Good Reason, which notice specifically identifies the circumstances
which the Executive believes constitute Good Reason; (II) the Company fails to
notify the Executive of the Company’s intended method of correction within 10
business days after the Company receives the notice, or the Company fails to
correct the circumstances within 10 business days after such notice; and
(III) the Executive resigns within 10 business days after receiving the
Company’s response, if such notice does not indicate an intention to correct
such circumstances, or

8



--------------------------------------------------------------------------------



 



    within 10 business days after the Company fails to correct such
circumstances; then the Executive shall be considered to have been subject to a
Constructive Discharge by the Company. For purposes of this Agreement, “Good
Reason” shall mean, without the Executive’s express written consent (and except
in consequence of a prior termination of the Executive’s employment), the
occurrence of any of the following circumstances:

(i) Except as otherwise agreed by the Executive and the Board, (I) the
assignment to the Executive of any duties materially inconsistent with the
Executive’s position and status as set forth in paragraph 1, (II) any material
reduction in the authority or responsibility of the Executive or other
substantial reduction in the terms and conditions of the Executive’s employment,
(III) a change in the Executive’s reporting relationship so that the Executive
ceases to report directly to the Board, (IV) the failure of the Executive to be
reelected to the Board while employed by the Company, (V) the failure of the
Board to nominate the Executive for reelection to the Board and recommend to the
Company’s stockholders that they vote in favor of the Executive’s reelection to
the Board, or (VI) the failure to reelect the Executive as Chairman (without the
Executive’s advance written consent to such failure), with the date of such Good
Reason deemed to occur on the failure to reelect the Executive as Chairman.
(ii) The relocation of the Executive’s base office to an office that is more
than 50 highway miles further from the Executive’s residence than the
Executive’s base office on the Effective Date.
(iii) The failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement.
(iv) Any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
paragraph 3(h) below, and for purposes of this Agreement, no such purported
termination shall be effective.
(v) Except as permitted in paragraph 2(a), a reduction in the Executive’s Salary
as the same may be increased from time to time.
(vi) A change in the bonus program identified in paragraph 2(b) that
disproportionately reduces the Executive’s bonus opportunity as compared to
other senior officers named in the then-current annual proxy statement.
(vii) Any material breach of this Agreement by the Company not described in
paragraphs (i) through (vi) next above.
The Executive’s right to terminate his employment pursuant to this paragraph
3(d) shall not be affected by his incapacity due to physical or mental illness.

(e)   Termination by Executive. The Executive may terminate his employment
hereunder at any time for any reason by giving the Company prior written Notice
of Termination (as defined in paragraph 3(h)), which Notice of Termination shall
be effective not less than 90 days after it is given to the Company, provided
that nothing in this Agreement shall require the Executive to specify a reason
for any such termination. However, to the

9



--------------------------------------------------------------------------------



 



    extent that the procedures specified in paragraph 3(d) are required, the
procedures of this paragraph 3(e) may not be used in lieu of the procedures
required under paragraph 3(d).   (f)   Termination by Company. The Company may
terminate the Executive’s employment hereunder at any time for any reason, by
giving the Executive prior written Notice of Termination, which Notice of
Termination shall be effective immediately, or such later time as is specified
in such notice. The Company shall not be required to specify a reason for the
termination under this paragraph 3(f), provided that termination of the
Executive’s employment by the Company shall be deemed to have occurred under
this paragraph 3(f) only if it is not for reasons described in paragraph 3(b),
3(c), 3(d), or 3(e). Notwithstanding the foregoing provisions of this paragraph
3(f), if the Executive’s employment is terminated by the Company in accordance
with this paragraph 3(f), and within 10 business days thereafter, it is
determined by the Board that circumstances existed which would have constituted
a basis for termination of the Executive’s employment for Cause in accordance
with paragraph 3(c) (disregarding circumstances which could have been remedied
if notice had been given in accordance with paragraph 3(c)(i)), the Executive’s
employment will be deemed to have been terminated for Cause in accordance with
paragraph 3(c).   (g)   Termination After Change in Control. The Executive may
terminate his employment with the Company or a successor for any reason
following a Change in Control (as defined in the Company’s 2008 Equity Plan).  
(h)   Notice of Termination. Any termination of the Executive’s employment by
the Company or the Executive (other than a termination pursuant to paragraph
3(a)) must be communicated by a written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” means a dated
notice which indicates the Date of Termination (not earlier than the date on
which the notice is provided), and which indicates the specific termination
provision in this Agreement relied on and which sets forth in reasonable detail
the facts and circumstances, if any, claimed to provide a basis for termination
of the Executive’s employment under the provision so indicated.   (i)   Date of
Termination. “Date of Termination” means the last day the Executive is employed
by the Company (including any successor to the Company as determined in
accordance with paragraph 21). If the Executive becomes employed by the entity
into which the Company is merged, or the purchaser of substantially all of the
assets of the Company, or a successor to such entity or purchaser, the Executive
shall not be treated as having terminated employment for purposes of this
Agreement until such time as the Executive terminates employment with the
successor (including, without limitation, the merged entity or purchaser).   (j)
  Effect of Termination. If, on the Date of Termination, the Executive is a
member of the Board of Directors of the Company or any of the Subsidiaries, or
holds any other position with the Company and the Subsidiaries, the Executive
shall resign from all such positions as of the Date of Termination.

10



--------------------------------------------------------------------------------



 



(k)   Intervening Termination Event. If, prior to the scheduled date of the
Executive’s termination of employment pursuant to the originally filed Notice of
Termination (the “Original Notice of Termination”), the Executive’s termination
of employment occurs under circumstances described in another provision of
paragraph 3, then, for purposes of this Agreement, the Date of Termination shall
not be deemed to have occurred by reason of Original Notice of Termination, but
by reason of the subsequent event resulting in employment termination.

     4. Rights Upon Termination. The Executive’s right to payment and benefits
under this Agreement for periods after his Date of Termination shall be
determined in accordance with the following provisions of this paragraph 4:

(a)   General. If the Executive’s Date of Termination occurs during the
Agreement Term for any reason, the Company shall pay to the Executive (or, in
the event of his death, his beneficiary) the compensation and benefits set forth
below and, as applicable, those under paragraphs 4(c) and 4(d):

(i) The Executive’s Salary for the period ending on the Date of Termination.
(ii) Payment for unused vacation days, as determined in accordance with Company
policy as in effect from time to time.
(iii) If the Date of Termination occurs after the end of a performance period
and prior to the payment of the annual bonus (as described in paragraph 2(b))
for the period, the Executive shall be paid such bonus amount at the regularly
scheduled time.
(iv) The Executive and any of his dependents shall be eligible for COBRA
continuation coverage (as described in section 4980B of the Internal Revenue
Code of 1986, as amended) to the extent required by applicable law.
(v) Any other payments or benefits to be provided to the Executive by the
Company or a Subsidiary pursuant to any employee benefit plans or arrangements
established or adopted by the Company or a Subsidiary (including, without
limitation, any rights to indemnification from the Company (or from a
third-party insurer for directors and officers liability coverage) with respect
to any costs, losses, claims, suits, proceedings, damages or liabilities to
which the Executive may become subject which arise out of, are based upon or
relate to the Executive’s employment by the Company or the Executive’s service
as an officer or member of the Board of Directors of the Company (or any
Subsidiary), to the extent such amounts are due from the Company in accordance
with the terms of such plans or arrangements.
(vi) Executive will receive pension benefits upon termination as set forth in
section 2(g).
Except as may otherwise be expressly provided to the contrary in this Agreement,
nothing in this Agreement shall be construed as requiring the Executive to be
treated as employed by the Company for purposes of any employee benefit plan or
arrangement following the Executive’s Date of Termination.

11



--------------------------------------------------------------------------------



 



(b)   Resignation and Termination for Cause. If the Executive’s Date of
Termination occurs during the Agreement Term under circumstances described in
paragraph 3(c) (relating to the Executive’s termination for Cause), or paragraph
3(e) (relating to the Executive’s resignation), then, except as otherwise
expressly provided in this Agreement or otherwise agreed in writing between the
Executive and the Company, the Executive shall not be entitled to the annual
bonus (as described in paragraph 2(b)) for the performance period in which the
Date of Termination occurs, or for subsequent performance periods; and if
terminated for Cause the Company shall have no obligation to make payments under
the Agreement for periods after the Executive’s Date of Termination.   (c)  
Death or Disability. If the Executive’s Date of Termination occurs during the
Agreement Term under circumstances described in paragraph 3(a) (relating to
Executive’s death) or paragraph 3(b) (relating to Executive’s being Permanently
Disabled), then, in addition to the amounts payable in accordance with paragraph
4(a):

(i) The Executive shall receive payment of the annual bonus (as described in
paragraph 2(b)) for the performance period in which his Date of Termination
occurs, based on actual performance for the entire period, and payable at the
same time as it is payable for other participants in the bonus plan; provided,
however, that it shall be subject to a pro-rata reduction for the portion of the
performance period following the Date of Termination.
(ii) All restricted stock awards shall fully vest immediately and all
restrictions shall lapse, all stock options shall fully vest immediately and be
exercisable for five years, but in no event later than the date fixed for
expiration of the option (determined without regard to Executive’s termination
of employment), all other performance-based equity incentive and cash-based
long-term incentive compensation awards shall immediately vest and become
payable at the target level of performance.
(iii) The Executive and his family members shall be entitled to receive the
maximum level of medical benefits afforded to senior executives or their
beneficiaries upon termination resulting from death or Disability of the senior
executive, but not less than 18 months (or 36 months in the case of death) of
Company paid coverage, with the period of such medical benefit coverage being
counted toward the Company’s obligation to provide COBRA medical continuation
coverage (as described in section 4980B of the Internal Revenue Code of 1986, as
amended (if any)). In the event that such coverage extends beyond the period
during which the Executive would be eligible for COBRA coverage, the Executive
will be required for each month after the maximum period of COBRA coverage to
pay the full premium that would be required for a former employee on COBRA
coverage, and the Company shall pay to the Executive, on the first day of each
month during such period of coverage, additional severance pay in an amount such
that the net amount of such severance pay, after all applicable tax withholding,
equals the difference between the full COBRA premium and the premium charged to
active employees, which amount shall be applied to the payment of the premium
for coverage during such month.

12



--------------------------------------------------------------------------------



 



(iv) If the Executive’s Date of Termination occurs under circumstances described
in paragraph 3(b) (relating to the Executive’s being Permanently Disabled), but
not under circumstances described in paragraph 3(a) (relating to Executive’s
death) he shall be entitled to payment of his Salary through the commencement of
long term disability payments to him under any plan provided or paid for by the
Company.
Notwithstanding the foregoing, if any amount that constitutes deferred
compensation as defined in Section 409A becomes payable to Executive by reason
of termination under circumstances described in paragraph 3(b) (relating to the
Executive’s being Permanently Disabled), then (A) if such amount is treated as
being paid upon the Executive’s separation from service (as set forth in Treas.
Reg. Section 1.409A-3(a)(1)), and if the Executive is a specified employee as
defined in subparagraph 2(g)(ii), payment shall be deferred until the first
business day that is more than six months after the Date of Termination (or, if
sooner, the date upon which the Executive dies), and (B) if such amount would
have been payable on a later specified date (such as following the end of a
performance period) if Executive’s employment had terminated under circumstances
described in paragraph 3(e), and such payment is not treated as being paid upon
the Executive’s separation from service (as set forth in Treas. Reg.
Section 1.409A-3(a)(1)), payment shall be deferred until the date upon which the
payment would otherwise have been made (or, if sooner, the date upon which the
Executive dies). Any payments that would have been made during any six-month
deferral period shall be paid in a lump sum without interest upon the expiration
of such period.

(d)   Termination without Cause, Constructive Discharge, Change in Control and
Cessation of the Agreement. If the Executive’s Date of Termination occurs during
the Agreement Term under circumstances described in paragraph 3(d) (relating to
Constructive Discharge), paragraph 3(f) (relating to termination by the Company
without Cause), 3(g) (relating to termination after a Change in Control), or
this Agreement expires before January 30, 2016 by reason of the Company’s having
provided a notice of cessation pursuant to paragraph 1(j)(iii) above, then, in
addition to the amounts payable in accordance with paragraph 4(a):

(i) The Executive (or, in the event of death after the commencement of receipt
of Severance Payments, his beneficiary) shall receive Severance Payments from
the Company for the Severance Period. The annual rate of Severance Payments
shall be equal to the Aggregate Annual Compensation, and shall be payable in
arrears in monthly or more frequent installments subject to paragraph 4(d)(vi)
below. For purposes of this subparagraph (i), the term “Aggregate Annual
Compensation” shall mean the sum of (A) and (B) below:
(A) The Executive’s annual Salary in effect on the date immediately prior to the
Executive’s Date of Termination.
(B) The Executive’s target annual bonus amount (as described in paragraph 2(b))
for the year in which the Date of Termination occurs.

13



--------------------------------------------------------------------------------



 



For purposes of paragraphs (A) and (B) above, if any portion of the Executive’s
Salary or bonus has been reduced to reflect elective deferrals by the Executive,
the amounts included in Salary and bonus shall be determined without regard to
those deferrals. The “Severance Period” will be the period beginning on the Date
of Termination and ending on the earliest to occur of:
(I) the last day of the Agreement Term or the two-year anniversary of the Date
of Termination; or
(II) the date, if any, of a material breach by the Executive of the provisions
of paragraph 8, paragraph 9, paragraph 10, or paragraph 11.
(ii) The Executive shall receive payment of the annual bonus (as described in
paragraph 2(b)) for the performance period in which his Date of Termination
occurs, based on actual performance for the entire period, and payable at the
same time as it is payable for other participants in the bonus plan; provided,
however, that it shall be subject to a pro-rata reduction for the portion of the
performance period following the Date of Termination.
(iii) The exercise restrictions with respect to stock options granted to the
Executive by the Company shall lapse, and the options shall become fully vested
and exercisable as of the Date of Termination. The portion of any stock option
granted to the Executive that is exercisable immediately prior to the Date of
Termination, as well as the portion of any stock option that becomes exercisable
by reason of this subparagraph (iii), shall remain exercisable for the Extended
Exercise Period (as defined below), but in no event later than the date fixed
for expiration of the option (determined without regard to Executive’s
termination of employment). The “Extended Exercise Period” shall be the period
beginning on the Date of Termination and ending on the later of the date that is
five years after the Date of Termination or the date that is the number of days
after the Date of Termination that is equal to the number of days that the
Executive was employed by the Company between April 26, 2004, and the Date of
Termination.
(iv) All restricted stock awards shall fully vest immediately and all
restrictions shall lapse.
(v) In the case of a termination under circumstances described in paragraph 3(d)
or 3(f), all other performance-based equity incentive compensation awards for
the performance period in which the Date of Termination occurs shall remain
outstanding and be payable based on actual performance for the entire period and
shall be payable at the same time as they are payable for other individuals
holding such awards, and in the case of a termination under circumstances
described in paragraph 3(g), payment if any shall be made pursuant to the terms
of the award applicable following a termination.
(vi) The Executive and his family members shall be entitled to receive the
maximum level of medical benefits afforded to senior executives who have retired
or terminated employment, but no less than 18 months of Company-paid coverage,
with the period of such medical benefit coverage being counted toward the
Company’s obligation to

14



--------------------------------------------------------------------------------



 



provide COBRA medical continuation coverage (as described in section 4980B of
the Internal Revenue Code of 1986, as amended (if any).
In the event that such coverage extends beyond the period during which the
Executive would be eligible for COBRA coverage, the Executive will be required
for each month after the maximum period of COBRA coverage to pay the full
premium that would be required for a former employee on COBRA coverage, and the
Company shall pay to the Executive, on the first day of each month during such
period of coverage, additional severance pay in an amount such that the net
amount of such severance pay, after all applicable tax withholding, equals the
difference between the full COBRA premium and the premium charged to active
employees, which amount shall be applied to the payment of the premium for
coverage during such month.
(vii) In no event, however, shall the Executive be entitled to receive any
amounts, rights, or benefits under this paragraph 4(d) unless he executes a
release of claims. Such release shall be furnished to the Executive for his
review not later than seven business days following the Date of Termination, and
shall be executed and returned to the Company in sufficient time so that any
period during which the Executive may revoke such release shall expire not later
than March 1 of the year following the year that includes the Date of
Termination. Any amounts under this paragraph 4(d) that, in the absence of the
foregoing release requirement, would have been paid before the revocation period
expires shall be paid to the Executive, without interest, as soon as practical
after the revocation period expires, but not later than March 15 of the year
following the year that includes the Date of Termination.
(viii) In order to satisfy the requirements of Section 409A, the following
provisions shall apply:
(A) Each Severance Payment shall be treated as a separate payment for purposes
of Section 409A.
(B) If the Executive is terminated prior to a Change in Control, and on or after
September 15 of a year, then no Severance Payments shall be payable to him
between (i) March 15 of the year following the year that includes the Date of
Termination, and (ii) the first business day that is at least six months after
the Date of Termination, and all Severance Payments that would otherwise have
been paid to him during such period shall be paid in a lump sum at the end of
such period, without interest.
(C) If the Executive is terminated following a Change in Control, then no
Severance Payments shall be payable to him until the first business day that is
at least six months after the Date of Termination, at which time all Severance
Payments that would otherwise have been paid to him during such six month period
shall be paid in a lump sum, without interest.
(D) If the Executive’s employment is terminated under circumstances that entitle
him to the receipt of Severance Payments, but such termination does not

15



--------------------------------------------------------------------------------



 



constitute a separation from service (as defined in subparagraph 4(d)(vi)(E)),
then the Executive’s right to the receipt of such Severance Payments shall be
vested on the Date of Termination, but no Severance Payments shall be payable to
him until the first business day that is at least six months after the date on
which he incurs a separation from service (or the day on which he incurs a
separation from service if on such date he is no longer a “specified employee”
as defined in subparagraph 2(g)(ii)), at which time all Severance Payments that
would otherwise have been paid to him prior to such date shall be paid in a lump
sum, without interest.
(E) For purposes of subparagraphs 2(g)(ii) and 4(d)(vi)(D), whether the
Executive has incurred a separation from service will be determined in
accordance with Section 409A. By way of illustration, and without limiting the
generality of the foregoing, the following principles shall apply.
     (1) The Executive shall not be considered to have separated from service so
long as the Executive is on military leave, sick leave, or other bona fide leave
of absence if the period of such leave does not exceed six months, or if longer,
so long as the Executive retains a right to reemployment with the Company under
an applicable statute or by contract.
     (2) Regardless of whether his employment has been formally terminated, the
Executive will be considered to have separated from service as of the date it is
reasonably anticipated that no further services will be performed by the
Executive for the Company, or that the level of bona fide services the Executive
will perform after such date will permanently decrease to no more than
20 percent of the average level of bona fide services performed over the
immediately preceding 36-month period (or the full period of employment if the
Executive has been employed for less than 36 months). For purposes of the
preceding test, during any paid leave of absence the Executive shall be
considered to have been performing services at the level commensurate with the
amount of compensation received, and unpaid leaves of absence shall be
disregarded.
     (3) For purposes of determining whether the Executive has separated from
service, all services provided for the Company, or for any other entity that is
part of a controlled group that includes the Company as defined in Section
414(b) or (c) of the Code, shall be taken into account, whether provided as an
employee or as a consultant or other independent contractor; provided that the
Executive shall not be considered to have not separated from service solely by
reason of service as a non-employee director of the Company or any other such
entity.

(e)   Except as may be otherwise specifically provided in an amendment of this
paragraph 4(e) adopted in accordance with paragraph 12, the Executive’s rights
under this paragraph 4 shall be in lieu of any benefits that may be otherwise
payable to or on behalf of the Executive pursuant to the terms of any severance
pay arrangement of the Company or

16



--------------------------------------------------------------------------------



 



    any Subsidiary or any other, similar arrangement of the Company or any
Subsidiary providing benefits upon involuntary termination of employment. This
paragraph 4(e) shall not be construed to adversely affect the Executive’s rights
under the terms of any option on stock of the Company or any other award based
on the stock of the Company.   (f)   All provisions of this Agreement, including
without limitation all rights of the Executive to payments of all kinds
following a termination of employment pursuant to this paragraph 4, are intended
to comply with the requirements of Section 409A and shall be so interpreted and
administered. To the maximum extent possible, the provisions of this Agreement
shall be construed in such a manner that no amounts payable to the Executive are
subject to the additional tax and interest provided in Section 409A.

     5. Duties on Termination. Subject to the terms and conditions of this
Agreement, during the period beginning on the date of delivery of a Notice of
Termination, and ending on the Date of Termination, the Executive shall continue
to perform his duties as set forth in this Agreement, and shall also perform
such services for the Company as are necessary and appropriate for an effective
transition to the Executive’s successor, if any. Notwithstanding the foregoing
provisions of this paragraph 5, the Company may suspend the Executive from
performing his duties under this Agreement (including, without limitation, his
duties as a member of the Board of Directors of the Company or any Subsidiary)
following the delivery of a Notice of Termination providing for the Executive’s
resignation, or delivery by the Company of a Notice of Termination providing for
the Executive’s termination of employment for any reason; provided, however,
that during the period of suspension (which shall end on the Date of
Termination), and subject to the legal rules applicable to such payments and
benefits, including, without limitation, the rules applicable to qualified plans
under Code Section 401(a) and the rules applicable to nonqualified deferred
compensation plans under Code Section 409A, the Executive shall continue to be
treated as employed by the Company for other purposes, and his rights to
compensation or benefits shall not be reduced by reason of the suspension.
     6. Return of Property. Following the Date of Termination, the Executive
agrees to return to the Company any keys, credit cards, passes, confidential
documents or material, or other property belonging to the Company, and to return
all writings, files, records, correspondence, notebooks, notes and other
documents and things (including any copies thereof) containing any Confidential
Information; provided, however, that the Executive shall be entitled to retain a
copy of any rolodex or other compilation maintained by him of the names of
business contacts with their addresses, telephone numbers and similar
information. The Executive agrees to represent in writing to the Company upon
termination of employment that he has complied with the foregoing provisions of
this paragraph 6 and that he will comply with paragraphs 8, 9, 10, 11, and 12.
     7. Mitigation, Alienation, and Set-Off. The Executive shall not be required
to mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise. The Company shall be entitled to set off against
amounts payable to the Executive any amounts owed to the Company by the
Executive, but the Company shall not be entitled to set off against the amounts
payable to the Executive under this Agreement any amounts earned by the
Executive in other employment after termination of his employment with the
Company, or any amounts which might have been earned by the Executive in other
employment had he sought

17



--------------------------------------------------------------------------------



 



such other employment. This Agreement is personal to the Executive and may not
be assigned by the Executive without the written consent of the Company. The
interests of the Executive under this Agreement are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Executive or the Executive’s
beneficiary. However, to the extent that rights or benefits under this Agreement
otherwise survive the Executive’s death, the Executive’s heirs and estate shall
succeed to such rights and benefits pursuant to the Executive’s will or the laws
of descent and distribution; provided that the Executive shall have the right at
any time and from time to time, by notice delivered to the Company, to designate
or to change the beneficiary or beneficiaries with respect to such benefits.
     8. Confidential Information. Each Item and all Confidential Information
(both as defined below) that comes into his possession by reason of the
Executive’s employment are the property of the Company or the Subsidiaries and
shall not be used by the Executive in any way except in the course of his
employment by, and for the benefit of the Company or the Subsidiaries. The
Executive will not remove any Items from premises owned or leased by the Company
or the Subsidiaries except as his duties shall require, and upon termination of
his employment, all Items will be turned over to the Company. The Executive will
preserve as confidential all Confidential Information that has been or may be
obtained by him. The Executive will not, without written authority from the
Company, use for his own benefit or purposes, or disclose to others, either
during his employment or thereafter, except as required by his employment with
the Company, any Confidential Information or any copy or notes made from any
Item embodying Confidential Information. The Executive understands that his
obligations with respect to Confidential Information shall continue even after
termination of his employment with the Company. These restrictions concerning
use and disclosure of Confidential Information shall not apply to information
which is or becomes publicly known by lawful means, or comes into his possession
from sources not under an obligation of confidentiality to the Company or the
Subsidiaries.

(a)   “Confidential Information” means information relating to the present or
planned business of the Company or the Subsidiaries which has not been released
publicly by authorized representatives of the Company or the Subsidiaries. The
Executive understands that Confidential Information may include, for example,
Trade Secrets, Inventions, know-how and products, customer, patient, supplier
and competitor information, sales, pricing, cost, and financial data, research,
development, marketing and sales programs and strategies, manufacturing,
marketing and service techniques, processes and practices, and regulatory
strategies. The Executive understands further that Confidential Information also
includes all information received by the Company or the Subsidiaries under an
obligation of confidentiality to a third party.   (b)   “Items” include
documents, reports, drawings, photographs, designs, specifications, formulae,
plans, samples, research or development information, prototypes, tools,
equipment, proposals, marketing or sales plans, customer information, customer
lists, patient lists, patient information, regulatory files, financial data,
costs, pricing information, supplier information, written, printed or graphic
matter, or other information and materials that concern the Company’s or the
Subsidiaries’ business that come into his possession or about which the
Executive has knowledge by reason of his employment.

18



--------------------------------------------------------------------------------



 



(c)   “Trade Secrets” include all information encompassed in all Items, and in
all manufacturing processes, methods of production, concepts or ideas, to the
extent that such information has not been released publicly by duly authorized
representatives of the Company or the Subsidiaries.

     9. Non-Disparagement. The Executive agrees that, while he is employed by
the Company, and after his Date of Termination, he shall not make any false,
defamatory or disparaging statements about the Company, the Subsidiaries, or the
officers or directors of the Company or the Subsidiaries that are reasonably
likely to cause material damage to the Company, the Subsidiaries, or the
officers or directors of the Company or the Subsidiaries. While the Executive is
employed by the Company, and after his Date of Termination, the Company agrees,
on behalf of itself and the Subsidiaries, that neither the officers nor the
directors of the Company or the Subsidiaries shall make any false, defamatory or
disparaging statements about the Executive that are reasonably likely to cause
material damage to the Executive.
     10. Noncompetition. The Executive understands that any entrusting of
Confidential Information to him by the Company is done in reliance on a
confidential relationship arising out of his employment with the Company. The
Executive further understands that Confidential Information that the Executive
may acquire or to which the Executive may have access, especially with regard to
research and development projects and findings, formulae, designs, formulation,
processes, the identity of suppliers, customers and patients, methods of
manufacture, and cost and pricing data is of great value to the Company. In
consequence of such entrusting and such consideration, the Executive will not,
directly or indirectly, for a period of two years after the Date of Termination:
(i) render services to any Competing Organization in connection with any
Competing Product within such geographic limits as the Company and such
Competing Organization are, or would be, in actual competition when such
rendering of services might potentially involve the disclosure or use of
Confidential Information or Trade Secrets; or (ii) provide advice as to
investment in a Competitive Business (including, without limitation, advice with
respect to the purchase, sale, or operation of such business, or advice with
respect to financing or other economic structuring of such business). The
Executive understands that services described in the preceding sentence,
including without limitation those rendered to such Competing Organization in an
executive, scientific, administrative, or consulting capacity in connection with
Competing Products are in support of actual competition in various geographic
areas and thus fall within the prohibition of this Agreement regardless of where
such services physically are rendered.

(a)   “Competing Products” means products, processes, or services of any person
or organization other than the Company, in existence or under development, which
are substantially the same, may be substituted for, or applied to substantially
the same end use as the products, processes or services with which the Executive
works during the time of his employment with the Company or about which the
Executive acquires Confidential Information through his work with the Company.  
(b)   “Competing Organization” means persons or organizations, including
himself, engaged in, or about to become engaged in, research or development,
production, distribution, marketing, providing or selling of a Competing
Product.

19



--------------------------------------------------------------------------------



 



(c)   “Competitive Business” means any business in which the Company or any of
the Subsidiaries was engaged during the 12-month period prior to the Executive’s
Date of Termination, any business if the Company or any Subsidiary has devoted
material resources to entering into such business during such 12-month period
prior to the Date of Termination, and any business to the extent that it is
engaged in the investing in or acquisition of all or a portion of the assets or
stock of the Company or the Subsidiaries.

Executive has the right to pursue employment with any healthcare company or
entity that he views as non-competitive within the definitions set forth above,
subject to Company approval (which approval shall not be unreasonably withheld).
Should the parties fail to mutually agree, arbitration will be undertaken under
the provisions of Section 23.
     11. Solicitation of Customers, Suppliers and Employees. While he is
employed by the Company, and for a period of 24 months after the Executive’s
Date of Termination for any reason:

(a)   The Executive shall not solicit or attempt to solicit any party who is
then or, during the 12-month period prior to such solicitation or attempt by the
Executive was (or was solicited to become), a customer or supplier of the
Company or Affiliate, provided that the restriction in this paragraph 11(a)
shall not apply to any activity on behalf of a business that is not a Competing
Organization.   (b)   The Executive shall not solicit, entice, persuade or
induce any individual who is employed by the Company or the Subsidiaries (or was
so employed within 90 days prior to the Executive’s action) to terminate or
refrain from renewing or extending such employment or to become employed by or
enter into contractual relations with any other individual or entity other than
the Company or the Subsidiaries, and the Executive shall not approach any such
employee for any such purpose or authorize or knowingly cooperate with the
taking of any such actions by any other individual or entity.

     12. Inventions. With respect to Inventions and related matters, the
Executive and the Company agree as follows:

(a)   All Inventions related to the present or planned business of the Company,
which are conceived or reduced to practice by the Executive, either alone or
with others, during the period of his employment or during a period of one
hundred twenty (120) days after termination of such employment, whether or not
done during his regular working hours, are the sole property of the Company. The
provisions of this paragraph 12(a) shall not apply to an invention for which no
equipment, supplies, facilities or trade secret information of the Company was
used and which was developed entirely on his own time, unless (A) the invention
relates (i) to the business of the Company, or (ii) to his actual or
demonstrably anticipated research or development for the Company, or (B) the
invention results from any work performed by the Executive for the Company.  
(b)   The Executive will disclose promptly and in writing to the Company,
through the General Counsel of the Company, all Inventions which are covered by
this Agreement, and the Executive agree to assign to the Company or its nominee
all his right, title, and interest in

20



--------------------------------------------------------------------------------



 



    and to such Inventions. The Executive agrees not to disclose any of these
Inventions to others, without the express consent of the Company, except as
required by his employment.   (c)   The Executive will, at any time during or
after his employment, on request of the Company, execute specific assignments in
favor of the Company or its nominee of his interest in and to any of the
Inventions covered by this Agreement, as well as execute all papers, render all
assistance, and perform all lawful acts which the Company considers necessary or
advisable for the preparation, filing, prosecution, issuance, procurement,
maintenance or enforcement of patent applications and patents of the United
States and foreign countries for these Inventions, and for the transfer of any
interest the Executive may have. The Executive will execute any and all papers
and documents required to vest title in the Company or its nominee in the above
Inventions, patent applications, patents, and interests.   (d)   The Executive
understands that if the Executive is not employed by the Company at the time the
Executive is requested to execute any document under paragraph 12(a), the
Executive shall receive fifty dollars ($50.00) for the execution of each
document, and one hundred fifty dollars ($150.00) per day of each day or portion
thereof spent at the request of the Company in the performance of acts pursuant
to paragraph 12(a), plus reimbursement for any out-of-pocket expenses incurred
by the Executive at the Company’s request in such performance.   (e)   The
Executive further understands that the absence of a request by the Company for
information, or for the making of an oath, or for the execution of any document,
shall in no way be construed to constitute a waiver of the Company’s rights
under this Agreement.   (f)   The Executive has disclosed to the Company all
continuing obligations which the Executive has with respect to the assignment of
Inventions to any previous employers, and the Executive claims no previous
unpatented Inventions as his own, except for those which have been reduced to
practice and which are shown on a schedule, if any, attached to this Agreement.
The Executive understands that the Company does not seek any confidential
information which the Executive may have acquired from a previous employer, and
the Executive will not disclose any such information to the Company.   (g)  
“Invention” means procedures, systems, machines, methods, processes, uses,
apparatuses, compositions of matter, designs or configurations, computer
programs of any kind, or any improvements of the foregoing, discovered,
conceived, reduced to practice, developed, made, or produced, and shall not be
limited to the meaning of “Invention” under the United States patent laws.

     13. Copyright. All writings and other works which may be copyrighted
(including computer programs) which are related to the present or planned
business of the Company and are prepared by the Executive during his employment
by the Company shall be, to the extent permitted by law, works made for hire,
and the authorship and copyright of the work shall be in the Company’s name. To
the extent that such writings and works are not works for hire, the

21



--------------------------------------------------------------------------------



 



Executive agrees to the waiver of “moral rights” in such writings and works, and
to assign to the Company all his right, title and interest in and to such
writings and works, including copyright.
     14. Images. The Executive will permit the Company and its agents to use and
distribute any pictorial images which are taken of him during his employment by
the Company as often as desired for any lawful purpose. The Executive waives all
rights of prior inspection or approval and releases the Company and its agents
from any and all claims or demands which the Executive may have on account of
the lawful use or publication of such pictorial images.
     15. Assistance with Claims. The Executive agrees that, for the period
beginning on the Effective Date and continuing for a reasonable period, not less
than two years after the Executive’s Date of Termination, the Executive will
assist the Company and the Subsidiaries in the defense of any claims that may be
made against the Company and the Subsidiaries, and will assist the Company and
the Subsidiaries in the prosecution of any claims that may be made by the
Company or the Subsidiaries, to the extent that such claims may relate to
services performed by the Executive for the Company and the Subsidiaries. The
Executive agrees to promptly inform the Company if he becomes aware of any
lawsuits involving such claims that may be filed against the Company or any
Subsidiary. The Company agrees to provide legal counsel to the Executive in
connection with such assistance (to the extent legally permitted), and to
reimburse the Executive for all of the Executive’s reasonable out-of-pocket
expenses associated with such assistance, including travel expenses. For periods
after the Executive’s employment with the Company terminates, the Company agrees
to provide reasonable compensation to the Executive for such assistance. The
Executive also agrees to promptly inform the Company if he is asked to assist in
any investigation of the Company or the Subsidiaries (or their actions) that may
relate to services performed by the Executive for the Company or the
Subsidiaries, regardless of whether a lawsuit has then been filed against the
Company or the Subsidiaries with respect to such investigation.
     16. Equitable Remedies. The Executive acknowledges that the Company would
be irreparably injured by a violation of paragraph 8, paragraph 9, paragraph 10,
and paragraph 11, and he agrees that the Company, in addition to any other
remedies available to it for such breach or threatened breach, shall be entitled
to a preliminary injunction, temporary restraining order, or other equivalent
relief, restraining the Executive from any actual or threatened breach of
paragraph 8, paragraph 9, paragraph 10, or paragraph 11. If a bond is required
to be posted in order for the Company to secure an injunction or other equitable
remedy, the parties agree that said bond need not be more than a nominal sum.
The Company acknowledges that the Executive would be irreparably injured by a
violation of paragraph 9, and it agrees that the Executive, in addition to any
other remedies available to him for such breach or threatened breach, shall be
entitled to a preliminary injunction, temporary restraining order, or other
equivalent relief, restraining the Company from any actual or threatened breach
of paragraph 9. If a bond is required to be posted in order for the Executive to
secure an injunction or other equitable remedy, the parties agree that said bond
need not be more than a nominal sum.
     17. Amendment. This Agreement may be amended or cancelled only by mutual
agreement of the parties in writing without the consent of any other person. So
long as the Executive lives, no person, other than the parties hereto, shall
have any rights under or interest in this Agreement or the subject matter
hereof.

22



--------------------------------------------------------------------------------



 



     18. Applicable Law. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Illinois, without regard to the
conflict of law provisions of any state. All disputes shall be litigated or
arbitrated (whichever is applicable) in Chicago, Illinois.
     19. Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).
     20. Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
     21. Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business, and the successor
shall be substituted for the Company under this Agreement. The Company will
require any successor to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such assignment or succession had taken place.
     22. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below (or such other addresses as shall be specified by
the parties by like notice). Such notices, demands, claims and other
communications shall be deemed given:

(a)   in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;   (b)   in the case
of certified or registered U.S. mail, five days after deposit in the U.S. mail;
or   (c)   in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise;

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:

23



--------------------------------------------------------------------------------



 



to the Company:
Baxter International Inc.
One Baxter Parkway
DF2-1W
Deerfield, IL 60015
Attention: Lead Director
or to the Executive:
1332 Edgewood Lane
Northbrook, IL 60062
All notices to the Company shall be directed to the attention of General Counsel
of the Company, with a copy to the Secretary of the Company. Each party, by
written notice furnished to the other party, may modify the applicable delivery
address, except that notice of change of address shall be effective only upon
receipt.
     23. Arbitration of All Disputes. Any controversy or claim arising out of or
relating to this Agreement (or the breach thereof) shall be settled by final,
binding and non-appealable arbitration in Chicago, Illinois by three
arbitrators. Except as otherwise expressly provided in this paragraph 23, the
arbitration shall be conducted in accordance with the rules of the Center for
Public Resources (“CPR”) then in effect. One of the arbitrators shall be
appointed by the Company, one shall be appointed by the Executive, and the third
shall be appointed by the first two arbitrators. If the first two arbitrators
cannot agree on the third arbitrator within 30 days of the appointment of the
second arbitrator, then the third arbitrator shall be appointed by CPR. Except
as agreed upon by the Executive and the Company, each of the arbitrators shall
be (i) an attorney with substantial experience representing executives and/or
employers in employment matters; (ii) a former judge with substantial experience
hearing employment matters involving executives and employers; or (iii) an
individual with substantial human resources experience involving executive
employment matters. The arbitrator appointed by the Executive and the arbitrator
appointed by the Company shall each be described by any of clauses (i), (ii),
and/or (iii) above. The third arbitrator appointed by the other two arbitrators
(or by CPR), to the extent reasonably possible, shall be described by the
clause(s) (i), (ii), and (iii) not applicable to the arbitrators appointed by
the Executive and the Company.
     24. Survival of Agreement. Except as otherwise expressly provided in this
Agreement, the rights and obligations of the parties to this Agreement shall
survive the termination of the Executive’s employment with the Company.
     25. Entire Agreement. Except as otherwise provided herein, this Agreement
constitutes the entire agreement between the parties concerning the subject
matter hereof and supersedes all prior and contemporaneous agreements (including
without limitation the 2004 Agreement) between the parties relating to the
subject matter hereof; provided, however, that nothing in this Agreement shall
be construed to limit the Company’s ability to establish and maintain policies
(or require the Executive to enter into an agreement) relating to
confidentiality, rights to inventions, copyrightable material, business and/or
technical information, trade secrets,

24



--------------------------------------------------------------------------------



 



solicitation of employees, interference with relationships with other
businesses, competition, and other similar policies or agreement for the
protection of the business and operations of the Company and the Subsidiaries.
     26. Counterparts. This Agreement may be executed in two or more
counterparts, any one of which shall be deemed the original without reference to
the others.
     27. Acknowledgment by Executive. Except as permitted under or pursuant to
Section 1(h), the Executive represents and warrants that (i) he is not, and will
not become a party to any agreement, contract, arrangement or understanding,
whether of employment or otherwise, that would in any way restrict or prohibit
him from undertaking or performing his duties in accordance with this Agreement
or that restricts his ability to be employed by the Company in accordance with
this Agreement; (ii) he is not presently engaged in, and will not during the
Agreement Term enter into any employment or agency relationship with any third
party whose interests might conflict with those of the Company or the
Subsidiaries; and (iii) he does not and will not during the Agreement Term
possess any significant interest, directly, through his family, or through
organizations or trusts controlled by him, in any third party whose interests
might conflict with those of the Company or its subsidiaries.
[Signature Page Follows]

25



--------------------------------------------------------------------------------



 



     The Executive has hereunto set his hand, and the Company has caused these
presents to be executed in its name and on its behalf, all as of the date first
stated above.

                  /s/ Robert L. Parkinson, Jr.       Robert L. Parkinson, Jr.   
        BAXTER INTERNATIONAL INC.
      /s/ John D. Forsyth       John D. Forsyth, Director           

26